Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 and 11-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant is referred back to paragraph 3 of the Office action dated November 19, 2021. For a complete discussion of the rejection here. As clearly stated in the previous Office action, each independent claim recites that the metal terminals are disposed “between the welded components”. The terminals are NEVER disposed between the welded components. While the wires or fibers remain between the welded components after completion of the weld, the terminals (which are used to provide the contact regions for the roller electrode) are NOT left between the welded components as claimed. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8, 11, 12, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zammer et al (the article entitled “Intelligent Thermal Control of Resistance Welding of Fiberglass Laminated for Automated Manufacturing”) in view of Dan et al (US 5643390) and optionally further taken with EP 3178635 for the same reasons as expressed in paragraph 7 of the Office action dated November 19, 2021, with the following only added for emphasis.
As previously noted the copper blocks on which the electrodes make contact in Zammer were present at least immediately after the welding of the components and as such they are deemed to remain in place subsequent to the welding. Of more import the actual stainless steel heating element in Zammer (which was a stainless steel mesh but never specifically recited as including stainless steel fibers or other conductive fiber or wire) other than the copper blocks was retained in the weld and became part of the welded assembly. Don et al expressly suggested that a resistive heating element would have incorporated stainless steel mesh or carbon fiber prepreg therein. Use of carbon fiber which was retained in the weld (as the resistive heating element in Zammer (absent the copper blocks which in all likelihood are removed after welding) was part of the weld where the thermoplastic fused with the mesh still in place) as suggested by Don et al intrinsically would have disposed reinforcement in the weld joint (the carbon fiber) and strengthened the joint. 
Claims 7, 8, 11-17 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the references as set forth above in paragraph 5 further taken with Shi et al (the article entitled “Continuous Resistance Welding of Thermoplastic Composites: Modeling of Heat Generation and Heat Transfer”) for the same reasons as expressed in paragraph 8 of the Office action dated November 19, 2021.

Response to Arguments
Applicant's arguments filed February 17, 2022 have been fully considered but they are not persuasive.
While applicant certainly has support to state that the wires or fibers of the heating element remain in the welded assembly, the original disclosure provides NO support for the terminals to be disposed between the welded components and remain in the welded assembly. The only description of metal terminals is provided at paragraph [00101] of the specification with reference to conductive terminal elements 37, 38. There is no description provided for these metal terminals 37, 38, depicted in Figure 4, for being disposed between the welded components and remaining in place after the weld is formed. It should be noted that the heating element which is made up of the resistance wires or fibers does remain in place after the welding as they become part of the final weld assembly, however the terminals are NOT disposed between these components being welded together but are outside along the edges of the heating element to allow for contact with the electrode roller (exposed and NOT between the welding components). It should be noted that use of the terminals is NOT depicted anywhere else in the disclosure and if the terminals 37, 38 were somehow depicted in Figures 3a and 3b, the terminals would have to be outside the overlap of the components 11, 12 in the contact regions 35, 36 and NOT between the welded components. 
As it pertains to the prior art rejection, it should be evident that the copper blocks in Zammer are equivalent to the metal terminals described by applicant herein. Just like the heating element of the claims herein, in Zammer the stainless steel mesh disclosed as the resistive heating element remains in place after the welding operation. As expressed by Dan one skilled in the art would have known that the heating element for the resistive heating element would have been formed from stainless steel mesh or carbon fiber (from a unidirectional prepreg of carbon fiber), see column 3, line 65-column 4, line 3. The use of a carbon fiber prepreg for the resistive heating element which remained as part of the finished welded assembly would clearly have strengthened the joint as the carbon fiber is a reinforcement in the thermoplastic matrix. Because the resistive heating element in Zammer remained between the welded components as part of the weld, substitution of the stainless steel mesh for the carbon fiber prepreg for the heating element would have naturally resulted in a reinforced joint by virtue of the presence of the carbon fiber from the resistive heating element remaining in the joint (weld) between the components. 
Applicant does NOT address Dan, EP ‘635 or Shi in any of the remarks made February 17, 2022 and applicant is advised that one cannot show non-obviousness by attacking individual references where combinations of references have been applied. Additionally, given that applicant is silent regarding these references, it is believed applicant acquiesces to the teachings provided by these references and the position of the Office.
No claims are allowed. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFRY H AFTERGUT whose telephone number is (571)272-1212. The examiner can normally be reached M,W,F 7:30-9, 10:30-5 pm T, Th 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael N Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFRY H AFTERGUT/           Primary Examiner, Art Unit 1746